This opinion is subject to administrative correction before final disposition.




                               Before
                 GASTON, STEWART, and ATTANASIO
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          Joshua R. ADAD
                        Seaman (E-3), U.S. Navy
                              Appellant

                             No. 202000213

                         Decided: 9 February 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                     Michael J. Luken (arraignment)
                Benjamin C. Robertson (motions and trial)

 Sentence adjudged 22 May 2020 by a general court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for thirty-six months, and a dishonorable discharge.

                          For Appellant:
       Lieutenant Commander Christopher K. Riedel, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                United States v. Adad, NMCCA No. 202000213
                             Opinion of the Court

                           _________________________

PER CURIAM:
    Appellant was convicted, in accordance with his pleas, of five specifica-
tions of wrongful distribution of a controlled substance, two specifications of
wrongful possession with intent to distribute a controlled substance, and
three specifications of wrongful possession of a controlled substance, in
violation of Article 112a, Uniform Code of Military Justice [UCMJ], 10 U.S.C.
§ 912a.
   While this case was submitted without assignment of error, and we ulti-
mately find no prejudice and affirm, two issues warrant discussion: (1) the
military judge failed to obtain Appellant’s forum election or to announce the
court-martial’s assembly before proceeding to trial by military judge alone;
and (2) the trial defense counsel argued for a bad-conduct discharge [BCD]
without making a sufficient record that such advocacy was pursuant to
Appellant’s wishes. We discuss each issue in turn.

                                 I. DISCUSSION

A. Forum Election and Assembly
   The trial judge 1 failed to obtain Appellant’s forum election or announce
assembly of the general court-martial, instead proceeding immediately to
plea entry and providence inquiry. In so doing, as explained below, the
military judge omitted several safeguards required by Article 16, UCMJ, and
Rules for Courts-Martial [R.C.M.] 903 and 911.
    Article 16(b)(3) provides that an accused may be tried before a general
court-martial composed of a military judge alone: “if, before the court is
assembled, the accused, knowing the identity of the military judge and after
consultation with defense counsel, requests, orally on the record or in writing,
a court composed of a military judge alone and the military judge approves
the request.” 10 U.S.C. § 816. See also R.C.M. 903(b) (accused shall elect
forum in writing or orally on the record).




   1  There were two military judges detailed to this case—an arraignment judge and
a trial judge. The arraignment judge, who presided only at the initial arraignment
session, advised Appellant of his forum rights and granted the Defense’s request to
reserve forum selection, motions, and pleas. The trial judge presided over everything
after arraignment.


                                         2
               United States v. Adad, NMCCA No. 202000213
                            Opinion of the Court

   Thus, except in certain judge alone special courts-martial convened under
Article 16(c)(2)(A), the military judge in a noncapital case has an affirmative
duty to ascertain whether the accused has consulted with defense counsel
about his right to trial by members and has been informed of the identity of
the military judge prior to electing forum. R.C.M. 903(a)(1), 903(c)(2)(A). The
military judge must then approve or disapprove the request for trial by judge
alone. R.C.M. 903(c)(2)(B).
   In addition, the military judge must announce the assembly of the court-
martial. R.C.M. 911. Announcing the assembly of the court-martial is im-
portant because
       it marks the point after which: substitution of the members
       and military judge may no longer take place without good
       cause; the accused may no longer, as a matter of right, request
       trial by military judge alone or withdraw such a request previ-
       ously approved; and the accused may no longer request, even
       with the permission of the military judge, or [sic] withdraw
       from a request for members.
R.C.M. 911, Discussion (citations omitted). But see R.C.M. 903(e) (vesting
military judge with discretion to approve untimely forum election requests
until the beginning of introduction of evidence on the merits).
    While these requirements are mandatory, Article 16 violations are not
jurisdictional provided there is “substantial compliance” with the statute.
Consequently, we must test any such violations for prejudice. See United
States v. Goodwin, 60 M.J. 849, 850 (N-M. Ct. Crim. App. 2005) (citing United
States v. Turner, 47 M.J. 348, 350 (C.A.A.F. 1997); United States v. Mayfield,
45 M.J. 176, 178 (C.A.A.F. 1996)); see also Article 59(a), UCMJ.
    Here, the trial judge’s omissions constitute error, but we find no prejudice
for four reasons. First, the arraignment judge advised Appellant of his forum
election rights at arraignment. Second, Appellant signed and submitted a
plea agreement wherein he elected to be tried by military judge alone. Third,
during the military judge’s explanation of the plea agreement, Appellant
stated that he understood his forum rights and that he had voluntarily
elected trial by military judge alone. Finally, and most importantly, prior to
findings, the military judge recognized his earlier oversights and remedially
addressed them with the parties:
       I believe I did not officially assemble the court by saying, “This
       court is assembled,” at the beginning of the plea agreement. Do
       all parties—were all parties operating under the same belief




                                       3
                     United States v. Adad, NMCCA No. 202000213
                                  Opinion of the Court

         that I was that the accused, through the plea agreement, had
         accepted—had selected a military judge alone trial? 2
   Both the trial counsel and the trial defense counsel replied, “Yes, Your
Honor.” 3 The military judge then asked the trial defense counsel whether he
had any concerns because the military judge had not announced the court’s
assembly. The trial defense counsel responded, “No, Your Honor.” 4
    For these reasons, we find substantial compliance with Article 16. See
United States v. Goodwin, 60 M.J. 849, 850 (N.M. Ct. Crim. App. 2005) (citing
United States v. Turner, 47 M.J. 348, 350 (C.A.A.F. 1997) and United States
v. Mayfield, 45 M.J. 176, 178 (C.A.A.F. 1996)); see also Article 59(a), UCMJ.
Furthermore, while the military judge’s failure to announce assembly of the
court-martial was a lapse, the record plainly establishes that Appellant was
not deprived of any of the protections afforded by the UCMJ or the Rules for
Courts-Martial. Accordingly, noting Appellant did not object at trial or on
appeal, we independently find no material prejudice to Appellant’s substan-
tial rights.

B. “BCD Striker” Issue
    We now turn to whether Appellant understood the consequences of and
concurred with his trial defense counsel’s decision to advocate for a BCD.
During his sentencing argument, the defense counsel explicitly asked the
military judge to “give [Appellant] eighteen months of confinement and a
bad-conduct discharge.” 5 The defense counsel also made several similar
statements including, “[Appellant’s] place is not in the Navy anymore,” 6 and
“we agree a punitive discharge is the right way to go . . . .” 7
   In light of Appellant’s extensive drug-related misconduct, his defense
counsel’s advocacy for a BCD unquestionably represented a tactical decision
to bolster his argument for the plea agreement’s minimum confinement
period: eighteen months. Nevertheless, where defense counsel argues for “a


   2   R. at 209.
   3   Id.
   4   Id.
   5   Id. at 228 (emphasis added).
   6   Id. at 232.
   7  Id. at 233. Although the defense counsel here used the unspecified term, “puni-
tive discharge,” and did not specify a BCD, his argument in context clearly aimed for
a BCD, and did not contemplate or concede the appropriateness of a dishonorable
discharge.


                                         4
                United States v. Adad, NMCCA No. 202000213
                             Opinion of the Court

punitive discharge, even as a tactical step to accomplish mitigation of other
elements of a possible sentence[,] counsel must make a record that such
advocacy is pursuant to the accused’s wishes.” United States v. Captain, 75
M.J. 99, 104 (C.A.A.F. 2016) (internal quotation marks omitted) (quoting
United States v. Pineda, 54 M.J. 298, 301 (C.A.A.F. 2001)). In cases where
defense counsel advocates for a punitive discharge, but the record fails to
establish the accused’s concurrence, the trial court should conduct a brief
inquiry to resolve the matter. See, e.g., Dep’t of the Army, Pam. 27-9, Legal
Services: Military Judges’ Benchbook, para. 2-7-26 (Feb. 29, 2020) (Argument
or Request for a Punitive Discharge).
    Here, despite defense counsel’s explicit argument for a BCD, the record is
silent regarding Appellant’s wishes concerning imposition of a punitive
discharge. 8 That is error. However, the failure to make an adequate record of
Appellant’s wishes “does not per se, require an appellate court to set aside a
court-martial sentence.” Pineda, 54 M.J. at 301. Instead, we must test for
prejudice to assess the impact of the error on the sentence because “where the
facts of a given case compel a conclusion that a bad-conduct discharge was
reasonably likely, we do not normally order a new sentence hearing.” Id.
(citation omitted).
    Considering the number and severity of Appellant’s drug crimes—for
which the maximum authorized punishment included confinement for 120
years and a dishonorable discharge—we have little difficulty finding the facts
in this case compel a conclusion that (at least) a bad-conduct discharge was
reasonably likely. During the summer of 2019, Appellant engaged in a spate
of drug-related misconduct that resulted in ten separate convictions. He
distributed for profit 3-4-methylenedioxymethamphetamine [MDMA], lyser-
gic acid diethylamide [LSD], and cocaine; possessed with intent to distribute
additional MDMA and LSD; and possessed ecstasy pills and psilocybin
mushrooms. The military judge found this misconduct sufficiently egregious
to warrant a dishonorable discharge—the most severe type of punitive
separation—as well as the maximum total confinement authorized by the



   8  In his unsworn statement, Appellant discussed his plans after release from the
brig, which included returning to college and attending trade school. Id. at 225.
However, without more, we find such sentiments evince no apparent desire for
punitive separation, as Sailors and Marines routinely pursue further education while
serving honorably on active duty. Cf. United States v. Lyons, 36 M.J. 425, 426
(C.A.A.F. 1993) (finding no further inquiry necessary where the defense counsel
argued the appellant was requesting a BCD after the appellant told the military
judge in his unsworn statement, “I feel that it is in both my interest and the Navy to
discharge me. I realize that a BCD will have a hard effect on me.”).


                                          5
                  United States v. Adad, NMCCA No. 202000213
                               Opinion of the Court

plea agreement: thirty-six months. 9 Consequently, affording due weight to
the Defense’s case in extenuation and mitigation, we find the record amply
compels the conclusion that the military judge would have adjudged the same
sentence even absent defense counsel’s request for the less severe punitive
discharge, a BCD. Therefore, we find Appellant was not prejudiced by his
defense counsel’s sentencing argument.

                                  II. CONCLUSION

    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. UCMJ arts. 59, 66.
   The findings and sentence are AFFIRMED.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




   9   The military judge also sentenced Appellant to reduction to pay grade E-1.


                                           6